Case 4:18-cv-00681-ALM-CAN Document 151 Filed 09/03/20 Page 1 of 2 PageID #: 3443




                              United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

   NATHAN E. BURGESS                                 §
                                                     §   Civil Action No. 4:18-CV-681
   v.                                                §   (Judge Mazzant/Judge Nowak)
                                                     §
   DR. BENJAMIN BASSICHIS, ET AL.                    §

                   MEMORANDUM ADOPTING REPORTS AND
            RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the reports of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 11, 2020, the reports of the Magistrate Judge (Dkts. #144; #145) were entered

  containing proposed findings of fact and recommendations that the Bassichises’ Motion to Dismiss

  (Dkt. #92) and the City Defendants’ Amended Motion to Dismiss (Dkt. #103) each be denied as

  moot in light of the filing of Defendants’ Motions for Summary Judgment. Plaintiff acknowledged

  receipt of the reports on August 15, 2020 (Dkt. #147); Plaintiff’s email address is on the electronic

  service list (Dkt. #5). Plaintiff subsequently filed a Notice on August 21, 2020, of his intent to file

  an amended complaint (Dkt. #148). On the same day, the Magistrate Judge entered an order

  reiterating that, notwithstanding, Plaintiff’s deadline to file objections to the aforementioned

  Reports and Recommendation (Dkts. #144; #145) is Monday, August 31, 2020 (Dkt. #149).

  Plaintiff did not file objections.

          Having received the reports of the United States Magistrate Judge, and no objections

  thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

  the Magistrate Judge are correct and adopts the Magistrate Judge’s reports as the findings and

  conclusions of the Court.
Case 4:18-cv-00681-ALM-CAN Document 151 Filed 09/03/20 Page 2 of 2 PageID #: 3444

.

          It is therefore ORDERED that the Bassichises’ Motion to Dismiss (Dkt. #92) and the City

    Defendants’ Amended Motion to Dismiss (Dkt. #103) are each DENIED AS MOOT.

          IT IS SO ORDERED.
          SIGNED this 3rd day of September, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                 2
